— Determination of respondents State Racing and Wagering Board, dated December 29, 1978, finding petitioners to have violated subdivision (c) of section 4109.2 and subdivision (a) of section 4119.9 of the harness rules (9 NYCRR 4109.2 [c], 4119.9 [a]) and suspending petitioners for 15 days, is modified, on the law, to the extent that the finding of the violation of subdivision (c) of section 4109.2 of the harness rules is annulled, without prejudice to a proceeding predicated upon proper notice of such claimed violation; the finding of violation of subdivision (a) of section 4119.9 of the harness rules is confirmed; the punishment of suspension of 15 *831days is annulled and the matter is remanded to respondents State Racing and Wagering Board for reconsideration of punishment in the light of this decision, without costs of this article 78 proceeding. Although the evidence sustained a finding of violation of subdivision (c) of section 4109.2 of the harness rules, the original notices of suspension, which apparently served as the notices of charges in these cases, made no reference to that rule, and made no reference to the facts of the case from which violation of that rule could be inferred. The notices merely referred to three rules by number. We do not consider that the rules so mentioned by number are so substantially equivalent to subdivision (c) of section 4109.2 (forbidding a claim of a horse for an unqualified person) as to be equivalent to notice of that charge. The evidence sustains the finding of the violation of subdivision (a) of section 4119.9. We are unable to say whether the respondents would have imposed the same punishment without the finding of violation of subdivision (c) of section 4109.2. We remand the matter to respondents to consider what punishment should be imposed in the light of our decision. Concur—Kupferman, Fein, Lupiano and Silverman, JJ.